Title: Arthur Lee to John Adams, 11 May 1784
From: Lee, Arthur
To: Adams, John


        
          Dear Sir,
          Annapolis May 11th. 1784
        
        I cannot let this opportunity, thõ, from Mr. Jefferson’s hurry, a transitory one, pass; without writing you a line. The arrangement of our foreign affairs which makes Mr Jay Secretary here, & joins Mr. Jefferson with you, must I think be pleasing to you, as they both have a friendship for you & are men of ability. It was my wish that the negociations might be carried on at the Hague or in London But it is tender ground to tread on, & Paris I suppose, thõ for many reasons the most improper, will be the place.
        From the Accounts we have here, I judge that Pitt & his friends will maintain their places against Fox & North; & I suppose you will find them most disposed to treat upon large, wise, & liberal principles. I therefore wish they may continue in place.
        Our treasury is as low & the prospect of raising it by taxes, as unpromising as possible. Either the present Super-intendant must continue in with powers calculated solely to convert every thing to the emolument of himself & his Creatures; or if a reform is made, he & his immoral Assistant have malignity enough to endeavor to ruin where they can no longer plunder. However there is now a plan before Congress for reforming the department, by putting it

into Commission & prohibiting the Commissioners from being engaged in trade or commerce; which I hope will take place. The only adequate fund I can conceve for the payment of our debts, are our western Lands; the cession of which being at length adjusted, if we can secure a large purchase from the Indian Nations, with whom a treaty is soon to be held for that purpose, we may sink so much of our domestic debt, by selling lands for Certificates as will render the remainder very light. It is the importance of this object that has induced me to think of accepting a place among the Commissioners. The negociation will not be so illustrious, (but not less substantially benificial) as those of Europe. Congress is at present well disposd, & their deliberations have been much less under the controul of M. Marbois & the Financier since they left Philadelphia. Much industry will therefore be usd to make them return thither, But I think without success. The adjournment which is fixt for the 3d. of next month, will end my congressional character, not being eligible another year under the confederation. The next year I mean to devote to a tour in the western Country down the Ohio & Missisippi to New Orleans & from thence to Georgia & the Carolinas. After that I shall sit myself down in some retird place, the world forgetting, by the world forgot.
        I wish you every success in your negociations; & a happy return, to, where no one will be more welcome, your own Country.
        Farewell
        
          A. Lee
        
      